IN THE MISSOURI COURT OF APPEALS
                        WESTERN DISTRICT

 BUDDY WICKIZER,                                           )
                                                           )
                                          Appellant,       )
                                                                WD83078
 v.                                                        )
                                                           )
                                                                OPINION FILED:
                                                           )
                                                                March 2, 2021
 STATE OF MISSOURI,                                        )
                                                           )
                                        Respondent.        )


                    Appeal from the Circuit Court of Jackson County, Missouri
                             The Honorable James F. Kanatzar, Judge

                 Before Division Three: Karen King Mitchell, Presiding Judge, and
                          Gary D. Witt and Anthony Rex Gabbert, Judges

       Buddy Wickizer appeals the denial, following an evidentiary hearing, of his Rule 29.151

motion for post-conviction relief. Wickizer raises two claims on appeal; he argues that trial

counsel was ineffective for failing to object to (1) an improper prior-offender finding and (2) the

prosecutor’s closing argument. Finding no error, we affirm.




       1
           All rule references are to the Missouri Supreme Court Rules (2019), unless otherwise noted.
                                                 Background2

         In February 2015, Victim, an eleven-year-old child, complained to her mother that her

genitals were itching and burning. Victim further disclosed that she had been sexually abused by

Wickizer, Mother’s live-in boyfriend. Mother took Victim to Children’s Mercy Hospital. There,

the doctor determined that Victim’s symptoms were consistent with herpes and prescribed

Acyclovir to treat that particular ailment. Further, at the hospital, Victim disclosed the sexual

abuse.

         On April 24, 2015, Wickizer was charged with statutory sodomy in the first degree

(§ 566.062),3 statutory rape in the first degree (§ 566.032), and child molestation in the first degree

(§ 566.067). On February 24, 2016, the State filed an information in lieu of indictment, charging

Wickizer as a prior offender, based upon his conviction in case number 1316-CR03047-01. The

events underlying the prior-offender charge occurred on or about April 25, 2013, but Wickizer did

not plead guilty until August 4, 2014. Trial counsel raised no objection to the prior-offender

charge, and Wickizer was ultimately sentenced by the court as a result of the prior-offender

finding.

         At Wickizer’s trial, during closing argument, the State argued, “The evidence is that

[Victim] has herpes, an STD that when found in an 11-year-old is most likely transmitted through

genital-to-genital contact through sexual abuse.” Defense counsel responded to the argument by

pointing out a lack of evidence that Wickizer had herpes:

                There are a few red herrings in this case that the state has presented to you,
         and one of them is that doctor and herpes. That whole discussion about herpes,
         about how we can get herpes and the symptoms of herpes. What are the facts? The


         2
           Many of the underlying facts are taken directly from the memorandum issued in Wickizer’s direct appeal,
State v. Wickizer, 527 S.W.3d 126 (Mo. App. W.D. 2017), without further attribution.
         3
           All statutory references are to the Revised Statutes of Missouri, as updated through the 2013 supplement,
unless otherwise noted.


                                                         2
       facts are one doctor saw lesions one time. Those lesions could have been attributed
       to any number of viruses.
                                            ...
               It’s a distraction. What does it have to do with Mr. Wickizer? There’s been
       nothing presented that he has it, simply that she does: She has an STD. Then she
       must have been abused.

In rebuttal, the State argued,

               Herpes. Distraction. Red herring. Baloney. Herpes, it’s not the case, but
       it is corroboration. It underscores. It underlines. [Victim] didn’t make this up.
       There is evidence that corroborates. Where does an 11-year-old get genital herpes?
       Well, you don’t have to leave your common sense at the door, and so you can
       reasonably conclude that she got it right there, from that man.

       At the close of trial, the jury found Wickizer guilty of all three charges. The court

sentenced Wickizer, as a prior offender, to twenty-five years each on the rape and sodomy counts,

and ten years on the child molestation count, with all sentences to run concurrently.

       This court affirmed Wickizer’s convictions and sentences on direct appeal. State v.

Wickizer, 527 S.W.3d 126 (Mo. App. W.D. 2017). Thereafter, Wickizer sought post-conviction

relief under Rule 29.15, arguing (among other things) that trial counsel was ineffective for failing

to object to both the prior-offender determination and the State’s rebuttal closing argument. At an

evidentiary hearing, trial counsel testified that, though she could not recall specifics, she likely

would not have objected to the prior-offender finding, even if she believed it incorrect, because

the facts and circumstances of Wickizer’s case would have led her to believe that he would be

better off with the court, rather than the jury, sentencing him. With respect to the State’s closing

argument, trial counsel indicated that she did not object because she did not find the State’s

argument objectionable and she believed she had already sufficiently covered the issue in her own

closing argument. Following the hearing, the motion court issued its findings of fact and

conclusions of law, overruling Wickizer’s motion on the ground that he failed to demonstrate

prejudice with respect to either claim. Wickizer appeals.



                                                 3
                                       Standard of Review

        “We review the denial of a post-conviction relief motion ‘to determine whether the motion

court’s findings of fact and conclusions of law are clearly erroneous.’” Gilkey v. State, 600 S.W.3d

280, 282 (Mo. App. W.D. 2020) (quoting Watson v. State, 520 S.W.3d 423, 428 (Mo. banc 2017)).

“A judgment is clearly erroneous when, in light of the entire record, the court is left with the

definite and firm impression that a mistake has been made.” Id. (quoting Watson, 520 S.W.3d at

428). We presume the motion court’s findings are correct. Id. at 282-83.

                                             Analysis

        Wickizer raises two claims on appeal. He first claims that trial counsel was ineffective for

failing to object to the court’s prior-offender finding insofar as the alleged prior offense did not

qualify as a prior offense under § 558.016. His second claim argues that trial counsel was

ineffective in failing to object to the prosecutor’s rebuttal argument, wherein the prosecutor

suggested Victim acquired herpes from Wickizer, on the ground that the prosecutor was arguing

facts not in evidence. Finding no error, we affirm.

   I.      Trial counsel was not ineffective in failing to object to the prior-offender finding.

        Wickizer argues that the offense underlying the State’s allegation that Wickizer was a prior

offender did not qualify as a prior offense under § 558.016 and, therefore, trial counsel should have

objected. He further argues that he was prejudiced by counsel’s failure insofar as he was deprived

of jury sentencing due to the erroneous prior-offender determination.

        “[T]o establish a right to relief for ineffective assistance of counsel, a movant must

establish two elements: that the performance of their counsel was deficient; and that the deficient

performance caused prejudice to the movant.” Sprofera v. State, 613 S.W.3d 822, 831-32 (Mo.

App. W.D. 2020). “In the ordinary Strickland case, prejudice means ‘a reasonable probability that,




                                                 4
but for counsel’s unprofessional errors, the result of the proceeding would have been different.’”

Id. at 832 (quoting Weaver v. Mass., ––– U.S. –––, 137 S. Ct. 1899, 1911 (2017)). “Both [the

performance and prejudice] prongs must be shown by a preponderance of the evidence in order to

prove ineffective assistance of counsel.” Id. at 827 (quoting McFadden v. State, 553 S.W.3d 289,

298 (Mo. banc 2018)). “The court may not need to address both prongs,” however; “[i]f the

ineffectiveness claim can be disposed of because of lack of sufficient prejudice, that course should

be followed.” Id. (quoting Taylor v. State, 382 S.W.3d 78, 81 (Mo. banc 2012)).

       “A ‘prior offender’ is one who has pleaded guilty to or has been found guilty of one felony.”

§ 558.016.2, RSMo (2016). “The pleas or findings of guilty shall be prior to the date of

commission of the present offense.” Id. at .6. Thus, to be considered a prior offense under

§ 558.016, Wickizer needed to have pled guilty to or been found guilty of the alleged prior offense

before committing the offenses underlying the convictions he is seeking to vacate in his

post-conviction action.

       Here, the underlying offenses were alleged to have occurred between January 1, 2011, and

September 30, 2013. The prior offense alleged by the State occurred on or about April 25, 2013,

and Wickizer pled guilty to the offense on August 4, 2014. Because the date of his plea for the

alleged prior offense was after the alleged dates of commission for the underlying offenses, it did

not qualify as a prior offense under § 558.016. Thus, an objection by counsel would have been

meritorious. But the mere failure “to object to everything objectionable[] does not equate to

incompetence.” Greer v. State, 406 S.W.3d 100, 105 (Mo. App. E.D. 2013).

       “In many instances[,] seasoned trial counsel do not object to otherwise improper questions

or arguments for strategic purposes.” Id. (quoting State v. Tokar, 918 S.W.2d 753, 768 (Mo. banc

1996)). “Trial strategy decisions may be a basis for finding ineffective assistance of counsel only




                                                 5
if that decision was unreasonable.” Thompson v. State, 606 S.W.3d 679, 682 (Mo. App. W.D.

2020) (quoting Anderson v. State, 564 S.W.3d 592, 600 (Mo. banc 2018)).

       Here, trial counsel testified that, though she could not specifically recall her decision in

Wickizer’s case, based upon the facts and circumstances, she likely would have advised Wickizer

to forgo jury sentencing and she would not have objected to the prior-offender finding, even though

it was improper. “[A] trial counsel’s inability to specifically recall why she did not object does

not overcome the presumption that a trial-strategy reason existed for that decision.” Marshall v.

State, 567 S.W.3d 283, 293 (Mo. App. E.D. 2019). And it is “reasonable trial strategy for counsel

to have determined sentencing by the court was preferred to sentencing by a jury, given the nature

of the crimes.” State v. Nunley, 923 S.W.2d 911, 923 (Mo. banc 1996).

       But, even if trial counsel’s performance could be found deficient, Wickizer’s claim fails

because he cannot prove any resulting prejudice. The motion court determined that, to show

prejudice, Wickizer needed to prove that, had counsel objected, he would have received a lesser

sentence. The motion court then concluded that Wickizer was sentenced in the normal range of

sentencing for each offense he was charged with, and he was unable to establish prejudice.

Wickizer now argues that the motion court used the wrong test for prejudice and that the correct

test is whether there exists a reasonable probability that, but for counsel’s failure to object, the

result of the proceeding would have been different. But Wickizer claims that this test is not limited

to a showing that he would have received a lesser sentence but can, instead, be met by showing

that he was denied the process of jury sentencing. And, Wickizer argues, when process is denied,

prejudice is presumed.

       We recently considered and rejected this very claim of prejudice in Sprofera v. State, 613

S.W.3d 822 (Mo. App. W.D. 2020). In Sprofera, as here, the defendant was wrongly found to be




                                                 6
a prior offender due to an improper prior offense. Id. at 825. And, as here, the defendant later

claimed that trial counsel was ineffective for failing to object to the prior-offender finding. Id.

The motion court in that case determined that, because the movant could not demonstrate that he

would have received a lesser sentence, he could not demonstrate prejudice. Id. at 831. Like

Wickizer, the movant in Sprofera argued that the motion court applied the wrong standard for

prejudice in requiring the movant to demonstrate that he would have received a lesser sentence.

Id. The movant argued that “the correct prejudice standard is ‘process-based,’ and merely requires

him to show that, but for counsel’s failure to object to the prior-offender finding, he would have

exercised his right to jury sentencing.” Id.

        In rejecting the movant’s claim, this court first noted that “[t]he error of Sprofera’s trial

counsel, in failing to object to the circuit court’s erroneous prior-offender finding, did not result in

‘the forfeiture of a proceeding itself’—either a trial . . . or a direct appeal . . . . Sprofera had a

sentencing hearing.” Id. at 832. This court further determined that, “[b]ecause counsel’s error did

not deprive Sprofera of an entire proceeding,” we were not required by the case law he cited “to

apply the ‘process-based’ prejudice standard for which he argues.” Id. Rather, we held that a

claim that counsel’s deficient performance led a movant to forfeit jury sentencing “is subject to

the general rule that, ‘for a claim of ineffective assistance of counsel at sentencing, [a movant

must] show that but for sentencing counsel’s errors . . . , the result of the sentencing would have

been different, specifically, that his sentence would have been lower.’” Id. at 835 (quoting Dunlap

v. State, 452 S.W.3d 257, 262 (Mo. App. W.D. 2015)).

        Here, Wickizer has not alleged and cannot demonstrate that his sentence would have been

lower, had counsel objected and a jury sentenced him instead of the court. Therefore, he has failed

to demonstrate prejudice, and his claim of ineffective assistance of counsel is without merit.




                                                   7
          Point I is denied.4

    II.       Trial counsel was not ineffective in failing to object to the prosecutor’s closing
              argument.

          In his second point on appeal, Wickizer argues that trial counsel was ineffective for failing

to object to the State’s rebuttal closing argument on the ground that the prosecutor argued facts

not in evidence when the prosecutor argued, “Where does an 11-year-old get genital herpes? Well,

you don’t have to leave your common sense at the door, and so you can reasonably conclude that

she got it right there, from that man.” Wickizer claims that, because there was no evidence that

Wickizer had herpes, the prosecutor’s suggestion that Victim got herpes from Wickizer was

improper argument and trial counsel should have objected. The motion court rejected this claim

on the grounds that the prosecutor’s comment was a reasonable inference from the evidence

presented and because Wickizer could not establish any resulting prejudice from trial counsel’s

failure to object. We agree.

          “The State has wide latitude in closing arguments, but closing arguments must not go

beyond the evidence presented; courts should exclude ‘statements that misrepresent the evidence

or the law, introduce irrelevant prejudicial matters, or otherwise tend to confuse the jury.’” State

v. Deck, 303 S.W.3d 527, 543 (Mo. banc 2010) (quoting State v. Rush, 949 S.W.2d 251, 256 (Mo.

App. S.D. 1997)). “But it is important to remember that ‘[t]he entire record is considered when

interpreting a closing argument, not an isolated segment.’” Id. (quoting State v. Johnson, 284

S.W.3d 561, 573 (Mo. banc 2009)).




        4
          Although Wickizer’s claim of ineffective assistance of counsel lacks merit, he requests that we order the
erroneous prior-offender finding removed from his judgment. The State takes no issue with Wickizer’s request, but,
because his claim of error goes beyond a mere scrivener’s error that could be corrected by nunc pro tunc, we have no
procedural vehicle through which to grant Wickizer’s request. Therefore, it is denied.


                                                         8
       “The prosecutor can argue the evidence, the reasonable inferences from that evidence, and

the credibility of the witnesses.” Hays v. State, 484 S.W.3d 121, 136 (Mo. App. W.D. 2015)

(quoting Glass v. State, 227 S.W.3d 463, 474 (Mo. banc 2007)). Additionally, “[t]he State always

has considerable leeway to make retaliatory arguments during closing argument, and is permitted

to retaliate to an argument made by the defense.” Greer, 406 S.W.3d at 106 (quoting Hardy v.

State, 387 S.W.3d 394, 401 (Mo. App. S.D. 2012)).

       “Counsel will not be deemed ineffective for failing to make nonmeritorious objections.”

Hays, 484 S.W.3d at 136 (quoting Barton v. State, 432 S.W.3d 741, 754 (Mo. banc 2014)). And

“[r]easonable choices of trial strategy, no matter how ill-fated they appear in hindsight, cannot

serve as a basis for a claim of ineffective assistance.” Hosier v. State, 593 S.W.3d 75, 81 (Mo.

banc 2019) (quoting Anderson v. State, 196 S.W.3d 28, 33 (Mo. banc 2006)).

       During trial counsel’s closing argument, she told the jury that evidence suggesting Victim

had herpes was a red herring and had nothing to do with Wickizer’s guilt or innocence because

there was no evidence indicating that Wickizer had herpes. In direct response to this argument,

the prosecutor suggested that evidence that an 11-year-old child suffered from genital herpes was,

in fact, relevant to the jury’s determination insofar as it served as corroboration for Victim’s

allegations of sexual abuse. And, because the only person Victim identified as having abused her

was Wickizer, the prosecutor suggested that common sense indicated that Victim got herpes from

Wickizer.

       Here, the argument Wickizer complains of was made during the State’s rebuttal closing

argument directly in response to trial counsel’s closing argument. And trial counsel testified that

she did not view the State’s argument as objectionable and strategically chose not to object because

she felt she had adequately covered the issue during her own closing argument. Though we agree




                                                 9
with Wickizer that there was no evidence presented at trial indicating that Wickizer had herpes,

the prosecutor’s argument was focused on how the presence of herpes supported Victim’s

credibility and did not exceed the permissible scope of rebuttal.

       Furthermore, trial counsel reminded the jury that there was no evidence that Wickizer, in

fact, had herpes; the court instructed the jury that counsels’ arguments were not evidence; and the

prosecutor reiterated that fact in her own closing argument. Therefore, Wickizer cannot establish

any resulting prejudice from counsel’s strategic decision not to object. See Barton, 432 S.W.3d at

754 (“[B]ecause the jury is instructed that the lawyers’ arguments are not evidence, prejudice is

unlikely to result from the failure to object to statements made in closing argument.”). Because

Wickizer failed to prove either deficient performance or resulting prejudice, the motion court

properly denied his claim of ineffective assistance.

       Point II is denied.

                                           Conclusion

       The motion court did not clearly err in overruling Wickizer’s Rule 29.15 motion for

post-conviction relief. The motion court’s judgment is affirmed.



                                              Karen King Mitchell, Presiding Judge

Gary D. Witt and Anthony Rex Gabbert, Judges, concur.




                                                10